Citation Nr: 0103178
Decision Date: 02/01/01	Archive Date: 03/12/01

DOCKET NO. 98-13 690A              DATE FEB 01, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Whether new and material evidence has been received sufficient
to reopen a claim of entitlement to service connection for a
psychiatric disorder other than post-traumatic stress disorder.

2. Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

The veteran served on active military duty from August 1955 to
October 1957.

This matter comes before the Board of Veterans' Appeals (Board)
from a February 1998 rating action of the St. Petersburg, Florida,
regional office (RO). In that decision, the RO determined that new
and material evidence sufficient to reopen a previously denied
claim for service connection for a psychiatric disorder other than
post-traumatic stress disorder (PTSD) had not been received. In
addition, the RO denied the issue of entitlement to service
connection for PTSD.

In the notice of disagreement which was received at the RO in March
1998, the veteran appears to be raising the issues of whether new
and material evidence has been received sufficient to reopen
previously denied claims for service connection for an ear
disorder, residuals of pneumonia, and a low back disability. These
issues have not been developed for appellate consideration and are
referred to the RO for appropriate action. In February 1998 the RO
denied service connection for other traumas due to nuclear testing.
The veteran did not appeal this decision.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist, and supersedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance

- 2 -

Act of 2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096,
2099-2100 (2000). See also Karnas v. Derwinski, 1 Vet. App. 308
(1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, 2096-2099 (2000)
(to be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and
5107). In addition, because the VA regional office (RO) has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).
Therefore, for these reasons, a remand is required.

In West v. Brown, 7 Vet. App. 70 (1994), the United States Court of
Appeals for Veterans Claims (Court) held that in addition to
demonstrating the existence of a stressor, the facts must also
establish that the alleged stressful event was sufficient to give
rise to PTSD. Id. at 98-99. In West, the Court held that the
sufficiency of the stressor is a medical determination, and
therefore adjudicators may not render a determination on this point
in the absence of independent medical evidence. The Court also held
in West that a psychiatric examination for the purpose of
establishing the existence of PTSD was inadequate for rating
purposes because the examiners relied, in part, on events whose
existence the Board had rejected.

The veteran's reported stressors are being involved in atomic
weapons testing while serving aboard the U.S.S. Badoeng Strait in
the Marshall and Bikini Islands during 1956. His Navy personnel
records show he was serving on board the U.S.S. Badoeng Strait
during 1956. His service medical records show he was exposed to
gamma radiation at VAG/39/40 from April to June 1956 per film
badge. In December 1997 the veteran submitted information which
reportedly appears in the database of the Defense Special Weapons
Agency. This document indicates that the veteran served on the
U.S.S. Badoeng Strait when that vessel participated in nuclear test
series Redwing in the Marshall Islands in 1955 and 1956. The Board
is

- 3 -

is satisfied that the veteran's stressor of participating in the
nuclear testing in 1956 verifies. VA outpatient records dated in
1998 contain a diagnosis of PTSD. As such the Board is of the
opinion that additional development is required.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and addresses of all medical care
providers who treated the veteran for his psychiatric disorder, to
include PTSD, since service, to include 1964 and 1980 as reported
during an August 1985 VA examination. After securing the necessary
release, the RO should obtain all records which are not on file.

2. The RO should provide the veteran with another opportunity to
submit specific and detailed information regarding his reported
stressor events.

3. The RO should request the VA medical facility in West Palm Beach
to furnish copies of any psychiatric treatment records covering the
period from September 1998 to the present.

4. A VA examination should be performed by a psychiatrist in order
to determine the nature and severity of any psychiatric illness, to
include PTSD. The claims folder and a copy of this Remand must to
be made available to the examiner in conjunction with the
examination. All indicated tests are to be conducted. The RO is to
inform the examiner that only a stressor(s) which has been verified
by the RO or the Board may be used as a basis for a diagnosis of
PTSD. The RO should further inform the examiner that the veteran's

- 4 -

involvement in nuclear testing while serving aboard the U.S.S.
Badoeng Strait has been verified.

If PTSD is diagnosed, the psychiatrist should specify which
stressor(s) was(were) used as the basis for the diagnosis, whether
the stressors found to be established by the record were sufficient
to produce PTSD, and whether there is a link between the current
symptomatology and one or more of the inservice stressors found to
be established by the record. A complete rationale for any opinion
expressed must be provided.

5. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the RO should refer to VBA Fast Letters 00-87 (November
17, 2000), 00-92 (December 13, 2000), and 01-02 (January 9, 2001),
as well as any pertinent formal or informal guidance that is
subsequently provided by VA, including, among other things, final
regulations and General Counsel precedent opinions. Any binding and
pertinent court decisions that are subsequently issued also should
be considered.

Therafter, the RO should re-adjudicate the issues in appellate
status. If the benefits sought on appeal remain denied, the
appellant and the appellant's representative

- 5 -

should be provided with a supplemental statement of the case
(SSOC). The SSOC must contain notice of all relevant actions taken
on the claim for benefits, to include a summary of the evidence and
applicable law and regulations considered pertinent to the issue
currently on appeal. An appropriate period of time should be
allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.


ROBERT P. REGAN
Member, Board of Veterans' Appeals

6 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).



